Case 2:20-cv-01215-DSF-GJS Document 18 Filed 09/30/20 Page 1 of 1 Page ID #:52
                                                                          JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA


    GRACE CHO,                           Case No. CV 20-01215 DSF (GJSx)
       Plaintiff,

                     v.                  JUDGMENT

    THE HABIT RESTAURANTS,
    LLC, et al.,
         Defendant.



       The Court having previously issued an Order to Show Cause re
    Dismissal for Lack of Prosecution and Plaintiff not having
    responded or shown a reason why the action should not be
    dismissed in its entirety for the failure of plaintiff to request entry
    of default as to defendant Sunset Alvarado Mohawk, LLC,
       IT IS ORDERED AND ADJUDGED that this action be
    dismissed.


    Date: September 30, 2020            ___________________________
                                        Dale S. Fischer
                                        United States District Judge
